Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1-21 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of Claim 10 has been incorporated into Claim 1, therefore Claim 10 fails to further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 2009/0022858) in view of Bezek et al. (US 2007/0127853), Ribi et al. (US 2005/0211153) and Fluckiger et al. (US 6,056,985).
Regarding Claims 1 and 20, Pawlick discloses a cooking bag, comprising: a plurality of bag walls defining an interior volume of the bag and a bag opening (cooking apparatus 102), and sealing flaps adjacent the bag opening (see sealed edges Fig. 10, “vacuum sealing process”, paragraph 45); and an interior bag wall (divider 124) that divides the interior volume into a first compartment and a second compartment (see Fig. 10); at least a portion of the interior bag wall being liquid permeable while preventing passage of solids such that liquid can pass between the first compartment and the second compartment through the interior bag wall (paragraph 29), the second compartment containing a solid seasoning item for seasoning a food item being cooked or to be cooked in the first compartment (sauce, either frozen block or dehydrated form, see paragraph 58). Pawlick is silent to specifically reciting the solids having a mean diameter greater than 1 mm; however, since Pawlick explicitly recites a divider that be “liquid and/or air” permeable, it would have been obvious to one of ordinary skill in the art to configure the divider to preclude solids of all size to pass. 
While Pawlick discloses an interior bag wall that divides the interior volume which appears to align with the sealing flap, Pawlick does not specifically recite that the edge of the interior bag wall extends between the sealing flaps, and wherein the edge of the interior bag wall seals against the joined sealing flaps (Claim 20). Bezek discloses a bag container having an interior bag wall (1040) that divides 
Therefore, since both Pawlick and Bezek are directed to a bag comprising an interior bag wall defining a first and second compartment, it would have been obvious to one of ordinary skill in the art to seal the interior bag wall between the sealing flaps based on conventional methods known in the art to seal bags having interior bag walls. 
Pawlick is silent to a thermometer hermetically sealed in a hole of the plurality of bag walls, the thermometer comprising a body having a piercing portion disposed within said interior volume, and a temperature indicator disposed outside said bag. Ribi is relied on to teach a thermometer (temperature monitoring device 10) comprising a piercing portion (barrel end 14). The thermometer is configured to determine when an article has reached a specific temperature and subsequently provide an indication (paragraph 14). Fluckiger is also relied on to provide motivation to apply a thermometer through a fitment hermetically sealed in a hole therein (pass-through 3) on a wall of a flexible container to enable direct observation of the core of the foodstuff (Col. 3, Ln. 32-35). 
Since Ribi is also directed to a temperature monitoring device for the internal temperature of a food article, and Fluckiger discloses a method of providing a temperature monitoring device onto flexible packages, it would have been obvious to one of ordinary skill in the art to utilize the thermometer of Ribi onto the package of Pawlick with guidance from Fluckiger, to provide a temperature monitoring device onto flexible packages thereby giving an indication of when the food product has reached a specific temperature. 
Regarding Claim 2, Pawlick is relied on to teach a liquid permeable divider but is silent to specifically reciting the liquid permeable portion of the interior bag wall comprising a plurality of perforations having a diameter of not greater than 3 mm. However, Pawlick discloses perforations in other 
Regarding Claim 3, Pawlick further teaches wherein the solid seasoning item is a powder seasoning (paragraph 59).
Regarding Claim 4, Pawlick further teaches wherein the liquid permeable portion of the interior bag wall comprises a liquid permeable membrane (paragraph 29). 
Regarding Claim 5, Pawlick further teach the sealing flaps configured to be heat-welded together in face-to-face abutment to seal the bag for cooking (“vacuum sealing process”, paragraph 45).
Regarding Claim 6, Pawlick further teaches wherein the interior volume is hermetically sealed upon heat- welding together of said sealing flaps (“vacuum sealing process”, paragraph 45). Also see Paragraph 5 where Pawlick discusses addressing the problems of the prior art such as maintaining a hermetic seal. 
Regarding Claim 11, Ribi further teaches wherein said thermometer comprises a temperature effector adapted to react or change configuration upon reaching a threshold temperature (paragraph 14), said threshold temperature being predetermined to correspond to a final desired cooking temperature of said food item (paragraph 29).
Regarding Claim 12, as discussed in Claims 1, 10 and 11, Pawlick discloses a cooking bag comprising: a plurality of bag walls defining an interior volume and a bag opening. Ribi and Fluckiger are relied on to further teach a first bag wall of the plurality of bag walls comprising a thermometer hermetically sealed in a hole therein, the thermometer comprising a body having a piercing portion disposed within said interior volume, a temperature effector disposed within said body adjacent or within said piercing portion, or thermally communicating with the piercing portion, and a temperature indicator disposed outside said bag, wherein the temperature effector and temperature indicator are coupled together such that upon the temperature effector being heated to a predetermined threshold temperature, 
Regarding Claim 13, Ribi further teaches wherein the temperature effector comprising a spring-loaded stem having a distal end initially adhesively retained within a heat-softenable plug, wherein the temperature indicator moves from a first position to a second position upon softening of said plug when said threshold temperature is reached thereby releasing the distal end of said spring- loaded stem (paragraph 24).
Regarding Claim 14, Ribi further teaches wherein said heat-softenable plug being located within or adjacent the piercing portion within said body such that it is in thermal communication therewith (see 34 of Fig. 2 and 3).
Regarding Claim 19, Ribi further teaches wherein said predetermined threshold temperature being tuned to correspond to a desired final cooking temperature of a food item cooking or to be cooked in said bag (paragraph 34).


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 2009/0022858).
Regarding Claim 7
As to the limitation of further comprising a second opening providing communication between said first and second compartments, and a flap configured to reversibly cover said second opening in order to isolate said second opening from said first opening and to inhibit passage of a seasoning item therebetween, Pawlick further discloses that all bags including the exterior bag, and the cooking bags (108) may have a resealable opening mean as illustrated by 126 of Fig. 12 (paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art to provide each compartment a suitable opening means that is resealable for the addition of liquid prior to cooking (paragraph 32).  
Also, it appears the claims are directed to an interior compartment that is integral with the exterior bag, such that the two compartment share a wall. Pawlick’s Fig. 11 contains a bag with multiple compartments, but differs in that the compartments are separated into respective bags. However, Pawlick’s Fig. 11 functions similar such that liquid seasoning in one of the cooking bag 108 is able to permeate through perforations to season foods in other compartments (114, paragraph 36). Since the claimed invention functions similarly to Pawlick’s Fig. 11, "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." (MPEP 2144.04.V.B). 
Regarding Claim 8, Pawlick further discloses wherein said flap being biased toward a closed position covering said second opening; that is, when it is in the sealed state, hence “resealable opening” (paragraph 32). 
Regarding Claim 9, the combination is silent to wherein said second opening facing away from said bag first opening. However, the difference appears to be a mere rearrangement of parts because the position of the second opening would not have modified the operation of the device as a whole (see MPEP 2144.04.VI.C). In this case, the combination teaching a second compartment having a reclosable sealing member still retains the contents therein. In any case, it can be construed that the second opening is capable of facing away from the first opening because the bag can be opened from the other end, such as the embodiment shown in Fig. 3 of Pawlick which discloses a bag container having sealed ends on both sides of the bag. 


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 2009/0022858) in view of Stewart et al. (US 2009/0217864), and Fluckiger et al. (US 6,056,985). 
Regarding Claim 12, as similarly discussed in Claims 1, Pawlick discloses a cooking bag comprising: a plurality of bag walls defining an interior volume and a bag opening. Pawlick is silent to a first bag wall of the plurality of bag walls comprising a thermometer hermetically sealed in a hole therein, the thermometer comprising a body having a piercing portion disposed within said interior volume, a temperature effector disposed within said body adjacent or within said piercing portion, or thermally communicating with the piercing portion, and a temperature indicator disposed outside said bag, wherein the temperature effector and temperature indicator are coupled together such that upon the temperature effector being heated to a predetermined threshold temperature, the temperature indicator provides an indication that the predetermined threshold temperature has been reached. 
 Stewart is relied on to provide known temperature indicators which helps notify when a core temperature of an article of food has reached a desired temperature (paragraph 7). In this case, Stewart uses a thermochromic material that responds to a temperature detected by the piercing portion thereby providing an indication that the temperature has been reached (paragraph 8). Fluckiger is further relied on to apply similar temperature monitoring means to a bag wall of a flexible bag (see aperture 3) to enable direct observation of the core of the foodstuff (Col. 3, Ln. 32-35). 
Therefore, Stewart is also directed to a temperature monitoring device for the internal temperature of a food article, and Fluckiger discloses a method of providing a temperature monitoring device onto flexible packages, it would have been obvious to one of ordinary skill in the art to utilize the thermometer of Stewart onto the package of Pawlick with guidance from Fluckiger, to provide a temperature monitoring device onto flexible packages thereby giving an indication of when the food product has reached a specific temperature. 

Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 12 with respect to Pawlick and Stewart, further in view of Park et al. (US 2018/0306648). 
Regarding Claim 15, Stewart further teaches wherein the temperature effector comprises a thermochromic material (paragraph 7) but is silent to specifically reciting where the material is transparent above the predetermined threshold temperature and non-transparent below the predetermined threshold temperature. However, the fact that Stewart disclose a thermochromic material that changes colors when a temperature is reached would render the particular material obvious because the claimed invention and Stewart’s material would have functioned similarly such that both provides the same distinction to indicate that the temperature has been reached. 
In any case, Park is further relied on to teach similar temperature devices that also utilizes thermochromic materials to indicate when a temperature has been reached (see paragraph 1), and further discloses a thermochromic materials that becomes transparent when a temperature has been reached (paragraph 17). 
Therefore, since both Stewart and Park utilizes thermochromic materials to indicate when a temperature has been reached, it would have been obvious to one of ordinary skill in the art to substitute known materials also used as thermochromic materials. 
Regarding Claim 16, Stewart further teaches wherein the temperature effector covers that temperature indicator such that the temperature indicator is visible only when the temperature effector is transparent (paragraph 36).
Regarding Claim 17, Stewart further teaches comprising a conducting rod (elongate member) within said body and having a first end adjacent the piercing portion and a second end adjacent the temperature effector (paragraph 36), said conducting rod providing thermal communication between the piercing portion and the thermal effector.
Regarding Claim 18, Stewart further teaches comprising a cover that covers the temperature effector and temperature indicator to thermally isolate them from an environment outside of the cooking bag (paragraph 29).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over both combinations as applied to Claim 12 above and in further in view of Alden et al. (US 2020/0061365).  
Regarding Claim 21, the combination is silent to wherein the thermometer is sealed to the bag wall via plastic welding. Alden is relied on to teach a flexible bag having connectors bonded to the bag (106) through a hole and extending therethrough (connector 130). The bag is hermetically sealed because the connectors 130 are bonded to the bag via plastic welding (see paragraph 26). Therefore, since both Alden and the combination are directed to a device that extends through a hole within a bag wall, it would have been obvious to one of ordinary skill in the art to bond the device to the bag via plastic welding to provide a hermetic seal. Also, since both Fluckiger and Alden discloses a method of joining a device through a bag hole to therefore achieve access to the interior, it would have been obvious to one of ordinary skill in the art to use equivalent techniques known for the same purpose (see MPEP 2144.06). 


Response to Arguments
The arguments in the remarks filed 30 Nov 2021 has been considered, but is found not persuasive over the prior art and the new grounds of rejections. 
Applicant argues that the prior art fails to disclose or suggest a bag that has a thermometer hermetically sealed in a hole therein because the Fluckiger reference do not  disclose or suggest that an air tight seal is maintained once the pass through 3 is pierced (page 6-7 of the remarks). However, the argument is found on persuasive because Fluckiger is not relied on to teach an insertable thermometer. Rather, Fluckiger is solely relied on to teach a device for the purpose of monitoring the temperature of the contents within a flexible bag (pass through 3), where the device extends through a hole in the bag wall and seals with the bag (see Claim 9).  In other words, the rejection is based on utilizing the temperature indicator of Ribi in the bag of Pawlick, where Fluckiger provides a showing of sealing a temperature monitoring device capable of being sealed through a hole in a bag wall.  In any case, since Fluckiger indicates “It is essential that the pass-through remains sealed after the temperature sensor is removed”, it would have been obvious to one of ordinary skill in the art to ensure a hermetic seal between the thermometer and the bag wall to prevent any leakage. Applicant’s argument that Fluckiger do not teach whether its thermometer is hermetically sealed once it pierces and the pass through 3 is not persuasive because the 
As to applicant’s argument regarding Claims 7-9, applicant argues that Pawlick does not teach a flap configured to reversibly cover said second opening; however, the argument is not persuasive because the resealable closure illustrated in Fig. 12 of Pawlick is construed to be a flap; that is, the flap is the extended region beyond the reclosable seal where users would grasp the ends to pull apart the seal thereby gaining access to the interior. 
As to applicant’s argument regarding Claim 21, the argument is rendered moot in view of the new grounds of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792